      Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 1 of 40 PageID #:1




               IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 ABBOTT LABORATORIES and ABBOTT
 RAPID DX NORTH AMERICA, LLC,
                                 Plaintiffs,        Case No. _______________
         v.

                                                    JURY TRIAL DEMANDED
 JUSTIN BROWN,
                                Defendant.

                                          COMPLAINT

       Plaintiffs Abbott Laboratories and Abbott Rapid Dx North America, LLC f/k/a Alere North

America, LLC (collectively, “Abbott”), by and through their undersigned counsel, bring this

Complaint against Defendant Justin Brown (“Brown”) and hereby allege as follows:

                                       INTRODUCTION

       1.      Abbott brings this action to stop its former employee Brown from fraudulently

claiming that he is still employed by Abbott or authorized by Abbott to sell any diagnostic test and

testing equipment, including COVID-19 diagnostic tests and testing equipment, and from

unlawfully trading on Abbott’s name, reputation, and goodwill.

       2.      On April 13, 2020, Brown, a Sales Representative for Abbott’s Rapid Diagnostic

(“ARDx”) business unit was terminated for falsifying expense reports. Abbott had also uncovered

that Brown had been secretly working for another company at the same time he worked at Abbott,

which conflicted with his obligations to Abbott.

       3.      Unbeknownst to Abbott, on April 15, 2020, Brown registered the domain name

“abbottdx.com” and created the email account “justin.brown@abbottdx.com,” which he uses to
      Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 2 of 40 PageID #:2




contact and solicit Abbott’s customers under the guise that he still works for Abbott and sells

Abbott-sanctioned products.

       4.      Brown has refused to return his Abbott-issued laptop, and he is using Abbott

confidential information and trade secrets—including contact information for Abbott’s customers

and his old Abbott emails—to solicit Abbott’s customers. Without authorization, Brown uses

Abbott’s trademarked name and logo in an email signature block that is nearly identical to the

email signature designed by Abbott for use by its employees.

       5.      When Abbott demanded that Brown cease his unlawful activity and breach of his

employment agreement, Brown represented that he was out of the county and not returning for at

least two months. He was photographed at his home, which is in the United States, days later. He

also promised to identify the companies with which he had been working, but his disclosures were

demonstrably false. He indicated he lacked Abbott files, but he had used multiple Abbott email

files in the weeks and days before.

       6.      Brown also falsified his military leave in 2019 while employed by Abbott. Abbott

asked the Naval Criminal Investigative Service (“NCIS”) to confirm whether Brown was on a

military leave from May through November 2019, as Brown had claimed. In response, NCIS

indicated that Brown had not been affiliated with the military since 2008, which means Brown

wrongfully collected $23,749 from Abbott in undeserved military-leave pay.

       7.      Abbott brings this action for (i) infringement of registered trademarks in violation

of the Lanham Act, 15 U.S.C. § 1114; (ii) counterfeiting in violation of the Lanham Act, 15 U.S.C.

§ 1117; (iii) false designation of origin in violation of the Lanham Act, 15 U.S.C. § 1125(a);

(iv) dilution in violation of the Lanham Act, 15 U.S.C. § 1125(c); (v) cyberpiracy in violation of

the   Anticybersquatting   Consumer     Protection   Act   (“ACPA”),     15   U.S.C.    § 1125(d);



                                                2
      Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 3 of 40 PageID #:3




(vi) misappropriation of trade secrets in violation of the Defend Trade Secrets Act of 2016,

18 U.S.C. § 1836 (“DTSA”); (vii) breach of contract; (viii) common law fraud; and (ix) unjust

enrichment. Abbott seeks preliminary and permanent injunctive relief to enjoin Brown’s repeated

and flagrant unlawful conduct.

                                            PARTIES

       8.      Abbott Laboratories is an Illinois corporation with its principal place of business in

Abbott Park, Illinois. Abbott is a global healthcare company and worldwide leader in diagnostics,

including diagnostic tests and testing equipment for the Coronavirus Disease 2019 (“COVID-19”).

       9.      Abbott Rapid Dx North America, LLC, is a Delaware limited liability company

with its principal place of business in Abbott Park, Illinois. It is an indirectly wholly owned

subsidiary of Abbott Laboratories.

       10.     Defendant Justin Brown is an individual who was employed by Abbott until

April 13, 2020, when he was terminated for falsification of expense reports. Upon information

and belief, Brown is a resident and citizen of Florida.

                                 JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction over the claims asserting violations of the

Lanham Act, the ACPA, and the DTSA under 28 U.S.C. § 1331. This Court has supplemental

jurisdiction over the remaining state law claims under 28 U.S.C. § 1367 because those claims are

so closely related to Abbott’s federal law claims that they form part of the same case or

controversy.

       12.     This Court independently has subject matter jurisdiction under 28 U.S.C. § 1332(a)

because Abbott, an Illinois citizen, and Brown, a Florida citizen, are citizens of different states,

and the amount in controversy, exclusive of interest and costs, exceeds $75,000.



                                                 3
      Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 4 of 40 PageID #:4




        13.     This Court has personal jurisdiction over Brown because, pursuant to his

employment agreement with Abbott, Brown stipulated and consented to this Court’s personal

jurisdiction over him and waived the right to object to that jurisdiction for this dispute. Exhibit 1

¶ 16(a).

        14.     Venue is proper in this Court because Abbott and Brown “irrevocably agree[d] that

all claims” in any action “arising out of or relating to” Brown’s employment with Abbott or his

employment agreement “shall be heard and determined in … the Northern District of Illinois

federal courts.” Exhibit 1 ¶ 16(a).

                                              FACTS

                        Abbott’s Industry-Leading Diagnostics Division

        15.     The name Abbott is derived from the surname of Wallace Abbott, a nineteenth-

century Chicago physician who founded the company in 1888. For over 130 years, Abbott has

been conducting business under this name in the United States and worldwide.

        16.     Abbott is well known for its pioneering research and development of equipment in

the field of diagnostics. Abbott has a rich history of innovation and trustworthiness in diagnostics;

for example, Abbott developed the world’s first HIV blood test in the 1980s during the HIV/AIDS

crisis in the United States.

        17.     Within its diagnostics business, Abbott offers core laboratory diagnostics,

molecular diagnostics, point-of-care diagnostics, and rapid diagnostics. Abbott has collected one

of the world’s largest viral sample libraries and developed diagnostics that screen 60 percent of

the world’s blood supply. More than 60 million tests are run on Abbott diagnostic instruments

worldwide every day.




                                                 4
      Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 5 of 40 PageID #:5




       18.     Abbott is a recognized global leader in point-of-care testing: tests administered at

the time and place that the patient is seen. In 2019 alone, Abbott delivered more than one billion

point-of-care tests to healthcare professionals and patients around the globe.

                       Abbott’s Groundbreaking and Unparalleled
                     COVID-19 Diagnostic Tests and Testing Equipment

       19.     Abbott’s industry-leading diagnostics division has enabled the company to play a

key role in the global fight against the COVID-19 pandemic. As soon as the virus began to spread,

Abbott initiated its efforts to develop and release COVID-19 diagnostic tests and testing

equipment. Since the pandemic began, Abbott has developed and brought to market numerous

diagnostic tests and testing equipment for detecting COVID-19 and the antibodies that form during

the immune response.

       20.     In March 2020, Abbott released the first of its U.S.-authorized molecular

diagnostics tests designed to detect the presence of the COVID-19 virus itself. Abbott adapted its

existing m2000 testing system, one of the most comprehensive infectious disease platforms in

world history, to run its COVID-19 diagnostic tests in laboratories and hospitals. The product

received emergency-use authorization from the U.S. Food and Drug Administration (“FDA”) on

March 18, 2020.

       21.     On March 26, 2020, Abbott gained U.S. authorization for its second COVID-19

diagnostic test, the molecular diagnostic test ID NOW, which also runs on an existing Abbott

diagnostic platform. ID NOW is a small point-of-care test, which detects the presence of the virus

using a sample collected by nasal swab. Abbott has shipped more than 15 million COVID-19

ID NOW diagnostic tests.

       22.     On April 25, 2020, Abbott gained U.S. authorization for its serology (blood) test,

which detects the presence of antibodies generated by the immune system during and after


                                                 5
      Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 6 of 40 PageID #:6




COVID-19 infection. Abbott’s serology test runs on its Architect and Alinity systems. Abbott

has shipped more than 14 million COVID-19 serology tests.

        23.     Abbott adapted its existing test platforms, including the m2000, ID NOW,

Architect, and Alinity test processing systems, which were already in use to test for other diseases,

to test for COVID-19. These existing platforms represent decades of diagnostic expertise and

millions of dollars in research and development.

        24.     In addition to adapting its existing test platforms, Abbott has used its experience

and resources to develop new diagnostics instruments—especially in the rapid diagnostics field.

On August 26, 2020, Abbott gained U.S. authorization to release its newest COVID-19 diagnostic

test, BinaxNOW: a miniaturized testing device, approximately the size of a credit card, which costs

only five dollars and provides results in 15 minutes. The following day, the U.S. Department of

Health and Human Services (“DHS”) announced a large purchase of BinaxNOW from Abbott,

praising the product as “game-changing” and predicting that it will greatly enhance public

officials’ ability to track the virus.

        25.     Building on over a century of work to become a world leader in diagnostics, Abbott

is now in the small top tier of companies producing high-quality and reliable COVID-19 diagnostic

tests and testing equipment. Customers including DHS recognize and rely on Abbott’s COVID-19

diagnostic tests and testing equipment as backed by 130 years of unparalleled scientific expertise

and quality control.

                       Abbott’s Registered and Incontestable Trademarks

        26.     Abbott promotes its products, including its COVID-19 diagnostic tests and testing

equipment, using trademarks that are registered and have been established as incontestable with

the United States Patent and Trademark Office (“USPTO”). Healthcare professionals and other



                                                 6
      Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 7 of 40 PageID #:7




members of the public recognize Abbott’s marks and associate them with high-quality and reliable

products, including in the field of medical diagnostics.

        27.     Abbott has registered and owns the domain name www.abbott.com, which is

Abbott’s home website and describes its global products and services, including diagnostic testing

for diseases such as COVID-19.

        28.     Abbott’s employees use email addresses associated with the domain name

abbott.com. These email addresses typically comprise of the employee’s first name and last name,

separated by a period (i.e., firstname.lastname@abbott.com). Abbott uses this domain name in

communications with its customers, including when Abbott promotes and sells its diagnostic tests

and testing equipment.

        29.     Abbott promotes and sells its many diagnostic tests and testing equipment under

trademarks that are registered with the USPTO. Abbott trademarks relevant to this dispute, and

the details relating to their registration, are as follows:

 Mark            Reg No.              Goods and/or Services
                 (Reg. Date)
                 1,542,129            Diagnostic reagents for in vitro laboratory use.
                 (June 6, 1989)       Diagnostic test kits consisting of reagents for the diagnosis of
                                      various human diseases; medical nutritional supplements.

                                      Automated diagnostic clinical laboratory apparatus and
                                      computer programs therefor.

                                      Catheters

                                      Booklets and textbooks concerning medical education

                                      Business management consulting services rendered to health
                                      care providers

                                      Educational services - namely, conducting courses in the field
                                      of medicine.



                                                    7
  Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 8 of 40 PageID #:8




ABBOTT    4,023,123         Chemical reagents, namely, reagent strips for body fluid
          (Sept. 6, 2011)   testing for use in the scientific research industry; control
                            solutions and control reagents for use with scientific
                            apparatus and instruments for quality control and calibration
                            purposes.

                            Chemical reagents, namely diagnostic medical reagent strips
                            for use by individuals to test their own body fluids and for use
                            by the medical profession.

                            Computer communications hardware for connection to a
                            medical test instrument data storage memory and to a
                            computer for downloading stored data to the computer and
                            computer software, sold therewith, for displaying the
                            downloaded data; computer software used to manage point of
                            care diagnostic instrument test results.

                            Medical diagnostic apparatus used to detect and measure the
                            level of substances in body fluids; lances, lancets and lancing
                            devices and body fluid monitoring, diagnostic and testing
                            apparatus and instruments and diagnostic kits containing test
                            strips, test meter and control solutions; apparatus for
                            measuring dosages and delivering pharmaceuticals, namely,
                            medical pumps and pens.

                            On-line health and medical services, namely, providing an
                            interactive database for exchange of information between a
                            medical device user and healthcare providers, delivered via a
                            global computer network.

ABBOTT    3,842,268         Reagents for scientific and medical research use; genetic
          (Aug. 31, 2010)   diagnostic kits composed of DNA probes, reagents and
                            antibodies for scientific research.

                            Medical diagnostic reagents; genetic diagnostic kits
                            composed of DNA probes, detection reagents and antibodies
                            for use in clinical medicine.

                            Integrated system comprised of a computer, color monitor,
                            optical disk drive and photographic printed.

                            Medical diagnostic instruments, namely, sample handlers,
                            sample preparation equipment, equipment for testing bodily
                            fluids for medical diagnosis.




                                         8
      Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 9 of 40 PageID #:9




 ABBOTT          3,842,269         Computerized software programs for use in connection with
                 (Aug. 31, 2010)   a system for analyzing blood.
                                   Blood analyzing instrument for medical diagnostic purposes
                                   and disposable cartridges and reagents for use therein.
                                   Instruction manuals for use with a computerized blood
                                   analysis system consisting primarily of a portable blood
                                   analyzer, a computer, computer software, and a portable
                                   printer.

Registration Nos. 3,842,268, 3,842,269, and 4,023,123 are collectively the “Abbott Word Marks.”

Registration No. 1,542,129 and the Abbott Word Marks are collectively the “Abbott Marks.”

       30.     Each of the Abbott Marks is a valid and enforceable trademark owned by Abbott.

Further, each of the Abbott Marks is incontestable under federal law. The registration certificates

for each of the Abbott Marks are attached hereto as Exhibits 2–5.

       31.     The continuous use of the Abbott brand for more than a century has established

Abbott as one of the world’s leading healthcare brands, recognized by patients, health care

professionals, and other users or consumers of Abbott products around the globe.

       32.     Abbott has invested significant time, effort, and money—indeed, millions of

dollars—in developing and promoting its business under the Abbott Marks. Abbott advertises

across hundreds of different media channels across multiple media formats, including digital

media, print, and television.

       33.     Abbott specifically uses the Abbott Marks to promote and sell its diagnostic tests

and testing equipment. As with its other diagnostic products, Abbott has invested considerable

resources towards marketing its COVID-19 diagnostic tests and testing equipment. Abbott’s

COVID-19 diagnostic tests have been the subject of considerable digital marketing efforts through

social media, Abbott’s website, news sites, and other avenues.




                                                9
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 10 of 40 PageID #:10




       34.     Abbott also markets its diagnostic tests and testing equipment through various sales

channels. Abbott’s sales organization, which comprises thousands of salespeople, is tasked with

promoting and selling its diagnostic products. This salesforce uses Abbott’s reputation as a trusted

name in healthcare and medical diagnostics to promote and sell its products to a network of health

clinic, hospitals, doctors’ offices, public-sector healthcare consumers, and other end users. This

salesforce has been mobilized and is currently devoted to selling Abbott’s authorized COVID-19

diagnostic tests and testing equipment, both in the United States and abroad.

                          Brown’s Employee Agreement with Abbott

       35.     Abbott’s predecessor, Alere Inc., hired Brown in November 2015. After Abbott

purchased Alere Inc., Abbott hired Brown. In connection with his hiring, Brown executed an

Employee Agreement that governed his employment. Brown’s Employee Agreement is attached

hereto as Exhibit 1.

       36.     The Employee Agreement obligated Brown to return Abbott’s property upon his

termination from Abbott, including its intellectual property.      Specifically, Section 6 of the

Employee Agreement provides:

       6.      Return of ABBOTT Property. Prior to terminating employment from
               ABBOTT (or otherwise upon request by ABBOTT), EMPLOYEE shall
               return all ABBOTT property, and shall not retain any copies, reproductions,
               abstracts or summaries of the property. ABBOTT property includes, but is
               not limited to, all identification badges, passwords, access cards or codes,
               keys, automobiles, computers, telephones or other equipment, memoranda,
               notes, records, reports, files or other documents, photographs, drawings,
               plans, papers, computer software, compounds, customer and client lists,
               products/inventory and materials, as well as ABBOTT intellectual property
               made or compiled by or made available to EMPLOYEE during the course
               of employment with ABBOTT, and any copies, summaries or abstracts
               thereof, whether in electronic, paper or other form and whether or not they
               contain Confidential Information, as well as any telephone numbers
               maintained by ABBOTT.




                                                10
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 11 of 40 PageID #:11




       37.    Section 8 of the Employee Agreement requires Brown to protect Abbott’s

Confidential Information:

       8.     Non-Disclosure        of    Confidential      Information.      EMPLOYEE
              acknowledges and agrees that EMPLOYEE has no right, title or ownership
              in Confidential Information unless otherwise expressly granted in writing
              by ABBOTT’s Chief Patent Counsel or his/her designee. EMPLOYEE
              shall use all best efforts to protect the secrecy and confidentiality of all
              Confidential Information, including, as applicable, such efforts and
              measures as set forth in ABBOTT policies, procedures and guidelines.
              EMPLOYEE shall not, during the term of employment with ABBOTT or
              thereafter, use or disclose, or assist in the disclosure to or use by others,
              directly or indirectly, any Confidential Information, except as required and
              authorized in the scope of EMPLOYEE’s job responsibilities and in the
              furtherance of ABBOTT’s business (to the extent consistent with applicable
              confidentiality obligations between ABBOTT and third parties).
              EMPLOYEE acknowledges and agrees that prior written authorization by
              ABBOTT is required in accordance with ABBOTT policy before
              Confidential Information is submitted by EMPLOYEE for possible
              publication or dissemination. EMPLOYEE acknowledges and agrees that
              the relationship of EMPLOYEE to ABBOTT with respect to Confidential
              Information shall be fiduciary in nature.

Section 2(d) of the Employee Agreement defines the term “Confidential Information”:

              “Confidential Information” means information received by ABBOTT (or
              provided to EMPLOYEE while employed by ABBOTT) in any form
              (tangible or intangible) that is not generally known to the public by proper
              means, including, but not limited to: (i) all discoveries, inventions,
              improvements and innovations, whether or not patentable or copyrightable,
              product designs, methods, processes, techniques, shop practices, formulae,
              compounds, compositions, organisms, computer software, equipment,
              research and development data, clinical and pharmacological data, patient
              data, technical data, marketing, pricing and sales information, customer and
              prospective customer lists, material sourcing information and lists, business
              practices, methods and strategies, marketing plans and strategies, buying
              practices, financial data, operational data, plans and all other know-how,
              trade secrets, intellectual property and proprietary information; and (ii)
              information about the business affairs of third parties (including, but not
              limited to, customers, distributors, suppliers, acquisition targets, joint
              ventures, and licensing partners) that such third parties provide to ABBOTT
              in confidence, as well as information received by ABBOTT under an
              obligation of confidentiality to any third party.




                                               11
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 12 of 40 PageID #:12




       38.     Section 9 of the Employee Agreement contains Brown’s obligations not to compete

with Abbott for twelve months after his termination:

       9.      Non-Competition. EMPLOYEE shall not, during EMPLOYEE’s
               employment and twelve (12) months after EMPLOYEE’s termination for
               any reason, in each country in which ABBOTT conducts business, except
               as expressly authorized in writing in advance by the ABBOTT Divisional
               Vice President & Associate General Counsel, Litigation or his/her designee:

               (a)    participate in, manage, supervise, or provide services to a
                      Competing Business: (i) that are the same as or similar in function
                      or purpose to any services EMPLOYEE provided to ABBOTT
                      during the last two years of EMPLOYEE’s employment with
                      ABBOTT; or (ii) that are otherwise likely to result in the use or
                      disclosure of Confidential Information, notwithstanding
                      EMPLOYEE’s undertaking to the contrary;

               ***

               (d)    directly or indirectly, promote or market any Competing Products to
                      any ABBOTT Customer, or solicit any ABBOTT Customer or
                      Covered Supplier for any purpose related to Competing Product; or

               (e)    knowingly induce or encourage an ABBOTT Customer or a
                      Covered Supplier to cease, interfere with or reduce business activity
                      conducted with ABBOTT.

               EMPLOYEE agrees and acknowledges that subsections (d) and (e) are
               reasonably limited in geography by their nature to those places or locations
               where the ABBOTT Customers and Covered Suppliers are located and do
               business, and if such geographic limit is insufficient under applicable law,
               then the restrictions in Section 9 shall be considered limited to the
               EMPLOYEE’s assigned location or territory, which depending on
               EMPLOYEE’s position, could extend to the United States and each
               additional country where ABBOTT does business.

       39.     Brown also acknowledged in Section 11 of the Employee Agreement that Abbott

will face irreparable injury in the event of a breach or threatened breach of the Agreement:

       11.     Breach and Remedies. In the event of Employee’s breach or threatened
               breach of any portion of this Agreement, Employee acknowledges and
               agrees that:

               ***



                                                12
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 13 of 40 PageID #:13




               (c)    The restrictive period in Section 9 (Non-Competition), 10
                      (Non-Solicitation of Employees) and 13 (Notifications to Abbott
                      and New/Potential Employer) shall be extended by the length of
                      time that Employee violates any of those section(s).

               (d)    Abbott will face irreparable injury which may not be reasonably
                      possible to calculate in dollar terms, and that in addition to other
                      remedies available, Abbott shall be entitled to injunctions enjoining
                      such breach or threatened breach by Employee, Employee’s agents
                      or representatives, or any other persons or entities acting for or with
                      Employee. Employee further acknowledges and agrees that in
                      addition to any other rights and remedies, Abbott shall be entitled to
                      damages, attorneys’ fees and all other costs and expenses reasonably
                      incurred by Abbott in enforcing this Agreement.

               Brown’s Misconduct and Subsequent Termination from Abbott

       40.     In 2019, Brown held a position as a Strategic Business Executive within Abbott’s

ARDx business unit. Brown’s job responsibilities included contacting and interacting with

Abbott’s customers to promote and sell Abbott’s diagnostic products.

       41.     Between March and May 2019, Brown’s manager uncovered irregularities in

Brown’s expense reporting, which she deemed sufficiently serious to report and which resulted in

further investigation by Abbott.

       42.     In May 2019, before Abbott could interview Brown about the evidence uncovered

during the investigation, Brown informed Abbott that he would need to take a military leave to

fulfill his obligations the United States Navy Reserve. Brown was on leave from Abbott from

May through November 2019, and he received $23,749.65 in compensation from Abbott during

that time, pursuant to Abbott’s applicable military-leave policy.

       43.     When Brown returned from his leave in November 2019, Abbott interviewed

Brown about the irregularities that his manager had reported. Abbott asked Brown about his use

of Abbott company credit cards and submission of expense reports. Brown did not offer a

reasonable explanation for his apparent violations of company policies.


                                                13
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 14 of 40 PageID #:14




       44.     During Abbott’s investigation, Abbott became aware of evidence that Brown was

not deployed with the Navy Reserve while on leave, but instead working for a company based in

Austin, Texas, identified as CSA Service Solutions, later known as Equipment Management

Service and Repair (EMSAR). For example, on November 21, 2019, Brown received an email

from the Vice President of Operations at EMSAR who introduced Brown as EMSAR’s National

Strategic Accounts Manager and stated that Brown would be the best resource for competitive

intelligence. In addition, Abbott personnel found a business profile on zoominfo.com that

identified Brown as a “Manager, National Strategic Accounts” of EMSAR.

       45.     Abbott contacted NCIS to ask whether Brown had taken a military leave due to

deployment by the Navy between May and November 2019, as Brown had claimed. NCIS did not

respond before the conclusion of Abbott’s investigation. When NCIS eventually responded, it

stated that Brown had not been affiliated with the Navy since 2008.

       46.     At the conclusion of Abbott’s investigation, Abbott decided to terminate Brown

effective April 13, 2020. Abbott has not rehired Brown as an employee since his termination, nor

has Abbott retained Brown’s services in any other capacity.

       47.     After Brown’s departure, Abbott made multiple attempts to collect its property in

Brown’s possession, but Brown did not comply. Among other things, Brown refused to return his

Abbott-issued laptop and the confidential information contained on the laptop, all in breach of his

Employee Agreement.

       48.     After Abbott learned from NCIS that Brown had not taken a military leave, Abbott

sought to collect from Brown the $23,749.65 that he wrongfully collected in military leave pay.

Brown has not reimbursed Abbott for any of that amount and continues to claim that he was on

military leave despite NCIS’s confirmation that his claim is false.



                                                14
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 15 of 40 PageID #:15




                             Brown’s Post-Termination Conduct

       49.    When Brown worked at Abbott, Abbott authorized Brown to use the email address

justin.brown@abbott.com. After Brown’s termination, he was no longer permitted to use that

email address, and the account was disabled.

       50.    Without Abbott’s knowledge or authorization, on April 15, 2020, Brown registered

the domain name “abbottdx.com” and created the email address “justin.brown@abbottdx.com.”

He then began using this email account and an email signature containing Abbott’s trademarked

name, trademarked logo, and the actual address of Abbott’s offices in Orlando, Florida, which

Brown designed to imitate the email signature of true Abbott employees.

       51.    On April 15, 2020, two days after his termination, Brown emailed an employee of

HealthTrust, one of Abbott’s customers, whom Abbott believes Brown met through his work at

Abbott. To initiate the contact, Brown replied to a previous email chain from September 2019

between himself and the customer that occurred while he was employed by Abbott, to give the

impression that his outreach was a continuation of his Abbott duties and authorized by Abbott.

Brown used, without authorization, a version of his email signature from when he was previously

employed at Abbott, falsely representing that he was still employed as a “Manager, Enterprise

Accounts” at Abbott:




Brown, falsely claiming to represent Abbott and its interests, asked the HealthTrust employee

whether she needed N95 masks, saying, “We are exploring a short-term disaster response to add

3M masks (8210 and 1860 models) for purchase at a right slightly below competitive market rates.

We have not yet imported the masks, just testing the possible demand.”

                                               15
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 16 of 40 PageID #:16




       52.       The HealthTrust employee responded expressing interest in purchasing N95 masks.

Brown then emailed her from his newly-created email account, justin.brown@abbottdx.com, using

this slightly-modified email signature reflecting his new email address but still falsely representing

that he was employed as a “Manager, Enterprise Accounts” at Abbott:




       53.       Brown contacted the same HealthTrust employee again on September 8, 2020, from

justin.brown@abbottdx.com, attempting to sell non-Abbott COVID-19 diagnostic testing

products. He used the following email signature, this time falsely representing that he was a

“Director, Corporate Accelerator” at Abbott:




       54.       The HealthTrust employee corresponding with Brown forwarded Brown’s emails

to several colleagues and explained, “I received the below email from Justin Brown from

Alere/Abbott.”

       55.       On April 15, 2020, Brown used the email address justin.brown@abbottdx.com to

contact an employee of Johns Hopkins Medicine, an Abbott customer whom Abbott believes

Brown met through his work at Abbott. Brown used the same tactic as he did with HealthTrust,

replying to an email chain from February 2019 between himself and the client when he was

employed by Abbott. Brown used the following email signature, falsely representing that he was

a “Manager, Enterprise Accounts” at Abbott:
                                                 16
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 17 of 40 PageID #:17




       56.     Brown contacted Johns Hopkins Medicine again on August 25, 2020, claiming to

have a “new role” at Abbott “working with developing technologies that fill our menu gaps at

Abbott.” Brown attempted to sell the customer a COVID-19 diagnostic testing device made by

“Bloom Diagnostics,” “a small, privately funded company from Vienna.” Brown used the

following email signature, falsely representing his new role as a “Director, Global Technologies”

at Abbott.




       57.     On July 15, 2020, Brown used the email address justin.brown@abbottdx.com to

contact an employee of Advent Health, an Abbott customer whom Abbott believes Brown met

through his work at Abbott. Brown used the following email signature, falsely reflecting his role

as a “Director, Global Accounts” at Abbott:




Brown claimed to “have a new position working globally with emerging technologies.” His email

said, “We are partnering with Bloom Diagnostics for piloting a new device and list of assays,” and

asked the customer whether she was interested in the new device and accompanying assays.

       58.     This Advent Health employee responded on September 17, 2020, asking Brown,

“Can you confirm you still work for Abbott? Thanks.” Brown replied, “I’m doing more
                                               17
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 18 of 40 PageID #:18




independent work now,” and falsely stated, “Abbott is one of the diagnostic product lines that we

carry.” The customer responded, “I saw your email was Abbott, and you had the logo, but heard

you weren’t with Abbott anymore. I was confused.” Brown falsely stated, “I activated twice over

the last 18 months in the Navy reserves. Each time I was reassigned to different jobs. The most

recent assignment is very interesting and allows me to work with new technologies, which I sent

to you earlier in the summer.”

       59.     On September 8, 2020, Brown used the email address justin.brown@abbottdx.com

to contact an employee of Stat Technologies, an Abbott customer whom Abbott believes Brown

met through his work at Abbott. Brown used the following email signature, falsely representing

that he was a “Director, Corporate Accelerator” at Abbott:




Brown claimed to be in a “new position, working in the corporate accelerator which helps

promising new technologies get to market.” Brown stated that he was “working with two emerging

product lines, both involve COVID-19 testing” and that “We would like to explore adding these

tests to the Stat menu.”

       60.     On August 25, 2020, Brown used the email address justin.brown@abbottdx.com to

contact three employees of LabCorp Employer Services, an Abbott customer whom Abbott




                                               18
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 19 of 40 PageID #:19




believes Brown met through his work at Abbott. Brown used the following email signature, falsely

representing that he was a “Director, Emerging Technologies” at Abbott:




Brown claimed to be in a “new role, working with emerging technologies that fill gaps in our

previous/existing offerings.”   Brown described and attached brochures for two COVID-19

diagnostic testing platforms, Bloom Diagnostics’ “small point of care, portable COVID-19

antibody test” and LuminUltra’s “portable qPCR COVID-19 platform,” neither of which are

Abbott products.

       61.     In furtherance of his scheme to mislead others into believing that he is employed

by or otherwise affiliated with Abbott, Brown stated on his profile on LinkedIn.com that between

May and August 2020, he worked at Abbott as a “Director, Corporate Accelerator.”

       62.     When Brown contacted Abbott’s customers—including Advent Health,

HealthTrust, Hy-Vee, Johns Hopkins Medicine, Stat Technologies, and LabCorp Employer

Services—he intentionally or knowingly traded upon Abbott’s name and reputation to mislead

those customers into making a purchase from him. In this way, Brown sought in bad faith to profit

from Abbott’s goodwill.

       63.     Brown wrongfully benefitted from his unauthorized use of Abbott’s name and the

Abbott Marks, which added significant credibility to his offer and Brown’s overall sales reputation.

Abbott customers’ mistaken belief that Brown was still employed by or affiliated with Abbott gave

rise to unearned positive inferences about Brown and the products he was trying to sell.




                                                19
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 20 of 40 PageID #:20




        64.       Brown’s actions led Abbott’s customers to mistakenly believe that the Bloom

Diagnostics and LuminUltra COVID-19 diagnostic tests and testing equipment, as well as Brown’s

attempts to sell those products, were sponsored or approved by Abbott.

                Brown’s Unauthorized Use of Abbott’s Name, Logo, Address, and
                    Email Signature Design Leads to Confusion and Harm

        65.       Since his termination from Abbott, Brown has never been licensed or otherwise

authorized by Abbott to use the Abbott Marks, nor any trade names or trademarks confusingly

similar thereto, in connection with any goods or services.

        66.       Brown’s use of “abbott” in his email address domain name, and his use of “Abbott”

and “         ” in his email signature block, are identical to the Abbott Marks in sight, sound, and

commercial meaning.

        67.       Brown’s justin.brown@abbottdx.com email address is confusingly similar to his

email address at Abbott, which was justin.brown@abbott.com.              Diagnostics is commonly

abbreviated as “Dx.”

        68.       The overall design of Brown’s email signature block is confusingly similar to the

email signature block designed by Abbott for use by its employees.

        69.       Abbott’s standard email signature block design includes the following: on the left

side, the trademarked Abbott logo in light blue,        , and the trademarked word Abbott in bold

black font; to the right of the logo, the individual’s name spelled out in light blue and, underneath,

the individual’s job position spelled out in grey; to the right of the name and position, the Abbott

office address—all in grey; to the right of the Abbott office address, the individual’s phone number

and email; finally, all four sections are enclosed by two grey lines, one above and one below. In

combination, these features comprise the distinctive image of Abbott’s email signature.




                                                  20
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 21 of 40 PageID #:21




       70.    The following shows Abbott’s standard email signature block as used by Brown

during his employment with Abbott:




       71.    The following shows the signature block used by Brown in emails to HealthTrust

after he was terminated from Abbott:




       72.    The following shows the signature block used by Brown in emails to HealthTrust

and Johns Hopkins Medicine after he was terminated from Abbott:




       73.    The following shows the signature block used by Brown in emails to HealthTrust

and emails to Stat Technologies after he was terminated from Abbott:




       74.    The following shows the signature block used by Brown in emails to Johns Hopkins

Medicine after he was terminated from Abbott:




                                             21
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 22 of 40 PageID #:22




       75.     The following shows the signature block used by Brown in emails to Advent Health

after he was terminated from Abbott:




       76.     The following shows the signature block used by Brown in emails to LabCorp

Employer Services after he was terminated from Abbott:




       77.     Brown intentionally designed the signature blocks he used to solicit Abbott’s

customers after he was terminated from Abbott to imitate the signature blocks of actual Abbott

employees and mislead recipients of his emails into believing he is employed by or otherwise

affiliated with Abbott.

       78.     Abbott’s design of its email signature is inherently distinctive and has acquired

secondary meaning. Its use conveys to recipients that the individual who sent that email is

employed by or affiliated with Abbott.

       79.     The design of Abbott’s email signature is also non-functional. Brown could have

conveyed truthful information about his job, employer, and contact information without infringing

upon Abbott’s common law trademark. Brown has no legitimate commercial reason for copying

Abbott’s design.

       80.     By registering the domain name abbottdx.com and formatting his email signature

block to imitate that of actual Abbott employees, Brown sought to intentionally mislead recipients

of his emails into believing that he was still employed by or affiliated with Abbott and that the


                                               22
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 23 of 40 PageID #:23




products he attempted to sell them—including the Bloom Diagnostics and LuminUltra COVID-

19 diagnostic tests and testing equipment—were sponsored or approved by Abbott, even though

he knew they were not.

          81.   Brown was aware that there is a high likelihood of confusion arising from his use

of Abbott’s registered and common law marks and used them nonetheless.

          82.   On September 25, 2020, Abbott’s attorneys wrote Brown a letter demanding that

he stop using Abbott’s trademarks, discontinue use of abbottdx.com, stop representing himself as

affiliated with Abbott, and return the Abbott laptop containing Abbott’s intellectual property.

          83.   In response to the September 25 letter, Brown purportedly disclosed all the

companies he was employed by or had contracts with after Abbott. Brown’s disclosure excludes

companies that Brown was working with based on the emails Brown sent to Abbott’s customers.

          84.   Also in response to the September 25 letter, Brown promised to “not use Abbott’s

name or logo outside of normal historical employment references.” Brown claimed he had asked

his wife to “ship everything back” months before. Brown further claimed he was “traveling

abroad” on a “sensitive” military assignment and could not confirm that his Abbott computer and

files had been returned until he got back to the country in “late November/early December.”

Several days after making this representation, he was photographed at his home in Florida.

          85.   Even after Brown promised to stop using Abbott’s name, his abbottdx.com email

domain remained active.

                                            COUNT I
                         Infringement of Registered Trademark Under
                         Section 32 of the Lanham Act, 15 U.S.C. § 1114

          86.   Abbott repeats and realleges Paragraphs 1 through 85 as though fully set forth

herein.

          87.   Abbott is the owner of all right, title, and interest in and to the Abbott Marks.
                                                  23
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 24 of 40 PageID #:24




       88.     Brown, without authorization, has used the Abbott Marks (or his reproduction,

counterfeit, copy, or colorable imitation of such marks, which were similar in sight, sound, and

commercial meaning) in commerce; namely, to sell Bloom Diagnostics and LuminUltra

COVID-19 diagnostic tests and testing equipment.

       89.     Brown’s actions have already caused and are likely to continue causing confusion,

mistake, or deception as to the source of origin, sponsorship, or approval of the Bloom Diagnostics

and LuminUltra COVID-19 diagnostic tests and testing equipment in that purchasers are likely to

believe Abbott developed, sponsored, approved, or otherwise authorized the Bloom Diagnostics

and LuminUltra COVID-19 diagnostic tests and testing equipment offered for sale by Brown, or

that Brown, Bloom Diagnostics, or LuminUltra are affiliated with or related to Abbott or are

authorized by Abbott to sell COVID-19 diagnostic tests and testing equipment in the United States.

       90.     One    of    Abbott’s     customers,    who     Brown     contacted     using    his

justin.brown@abbottdx.com email address and imitation email signature block in an effort to sell

the Bloom Diagnostics COVID-19 diagnostic tests and testing equipment, stated in an email to

Brown, “I saw your email was Abbott, and you had the logo, but heard you weren’t with Abbott

anymore. I was confused.” Rather than allaying the customer’s confusion and admitting that he

had been terminated for cause by Abbott on April 13, 2020, Brown intentionally created further

confusion by falsely telling the customer that he had recently taken military leave from Abbott

and, upon his return, Abbott had reassigned him to a new position within the company.

       91.     Another one of Abbott’s customers, whom Brown contacted using his

justin.brown@abbottdx.com email address and imitation email signature block in an effort to sell

the Bloom Diagnostics COVID-19 diagnostic tests and testing equipment, forwarded Brown’s




                                                24
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 25 of 40 PageID #:25




emails to several colleagues and explained, “I received the below email from Justin Brown from

Alere/Abbott.”

        92.      The other Abbott customers to whom Brown sent unsolicited, unauthorized emails

likewise were confused about Brown’s affiliation with Abbott and whether the Bloom Diagnostics

or LuminUltra COVID-19 diagnostic tests and testing equipment that Brown attempted to sell

them were in fact approved by or affiliated with Abbott.

        93.      Brown’s conduct has injured or is likely to injure Abbott’s image and reputation

with consumers by creating confusion about, and/or dissatisfaction with, Bloom Diagnostics and

LuminUltra COVID-19 diagnostic tests and testing equipment. Furthermore, Brown’s conduct

has injured or is likely to injure Abbott’s image and reputation in this judicial district and elsewhere

in the United States by causing diminution of the value of the goodwill associated with the Abbott

Marks and a loss of sales and/or market share to Abbott’s competition.

        94.      Brown committed the described conduct deliberately and willfully, with knowledge

of Abbott’s exclusive rights and goodwill in the Abbott Marks, and with knowledge of the

infringing nature of the marks when used in connection with the diverted COVID-19 diagnostic

tests and testing equipment. Brown’s acts have also been committed with bad faith and the intent

to cause confusion or mistake and to deceive. Brown intended to palm off his products as

developed or approved by or otherwise affiliated with Abbott.

        95.      Brown’s intentional infringement of the Abbott Marks and intent to cause confusion

is evidenced, for example, by his repeated use of the word “we” instead of “I” to imply that he is

employed by or otherwise affiliated with Abbott. Brown’s malicious intent is also evidenced by

his multiple false statements in emails and on his LinkedIn profile that after April 13, 2020, he

was reassigned or given a new role or position at Abbott instead of terminated. Brown’s malicious



                                                  25
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 26 of 40 PageID #:26




intent is further evidenced by his false statements to Abbott customers that he is authorized to sell

Abbott products.

          96.    Absent injunctive relief, Abbott has suffered and will continue to suffer great and

irreparable injury, loss, and damage to its rights in Abbott’s registered trademarks and the goodwill

associated therewith, for which Abbott has no adequate remedy at law. If not restrained, Brown

will have unfairly derived and will continue to derive undeserved income, profits, and business

opportunities from his infringement.

          97.    As Brown’s conduct as alleged in this Complaint constitutes infringement of the

Abbott Marks under 15 U.S.C. § 1114, and as Abbott has no adequate remedy at law, Abbott is

entitled to injunctive relief as well as damages (to the extent calculable) and any other remedies

provided by 15 U.S.C. §§ 1116, 1117, and 1118, including costs, reasonable attorneys’ fees, and

pre-judgment interest pursuant to 15 U.S.C. § 1117.

                                            COUNT II
                                      Counterfeiting Under
                         Section 32 of the Lanham Act, 15 U.S.C. § 1117

          98.    Abbott repeats and realleges Paragraphs 1 through 97 as though fully set forth

herein.

          99.    Abbott invokes the counterfeit mark provisions of the Lanham Act, 15 U.S.C.

§ 1117 and seeks the special civil monetary remedies provided therein for Brown’s infringing

conduct.

          100.   Brown’s use of the domain name abbottdx.com and his email signature all contain

counterfeits of the Abbott Marks.

          101.   The marks used by Brown to offer to sell the Bloom Diagnostics and LuminUltra

COVID-19 diagnostic tests and testing equipment are identical to, or substantially

indistinguishable from, Abbott’s registered marks, which Abbott uses in marketing and promoting
                                                 26
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 27 of 40 PageID #:27




its own COVID-19 diagnostic tests and testing equipment. Brown used the marks to intentionally

cause confusion, mistake, or deception and to intentionally trade on the goodwill in the Abbott

Marks.

          102.   Brown’s use of counterfeit versions of Abbott’s registered marks to sell the Bloom

Diagnostics and LuminUltra COVID-19 diagnostic tests and testing equipment was not authorized

by Abbott at any time. Brown is not a licensed user of Abbott’s marks or seller of Abbott’s

products, nor has he been at any time after his termination on April 13, 2020.

          103.   As Brown’s conduct as alleged in this Complaint constitutes infringement of the

Abbott Marks in the form of counterfeiting under 15 U.S.C. § 1117, Abbott is entitled to the special

civil monetary remedies provided therein for Brown’s infringing conduct, including an award of

statutory damages.

                                           COUNT III
                               False Designation of Origin Under
                      Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

          104.   Abbott repeats and realleges Paragraphs 1 through 103 as though fully set forth

herein.

          105.   Abbott is the rightful owner of its registered trademarks and unregistered common

law trademarks, including the email signature block designed by Abbott for use by its employees.

          106.   Abbott’s unregistered common law trademark in its standard email signature block

is inherently distinctive and has acquired secondary meaning.

          107.   As part of his attempts to sell the Bloom Diagnostics and LuminUltra COVID-19

diagnostic tests and testing equipment in the United States, Brown used Abbott’s registered

trademarks and common law trademarks, which have caused and are likely to continue causing

confusion or mistake or to deceive as to the affiliation, connection, or association of Brown, Bloom

Diagnostics, and LuminUltra with Abbott, as to the origin, sponsorship, or approval by Abbott of
                                                 27
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 28 of 40 PageID #:28




Bloom Diagnostics and LuminUltra COVID-19 diagnostic tests and testing equipment or of

Brown’s attempts to sell such products.

       108.      One    of   Abbott’s     customers,    whom      Brown     contacted    using    his

justin.brown@abbottdx.com email address and imitation email signature block in an effort to sell

the diverted Bloom Diagnostics COVID-19 diagnostic tests and testing equipment between July

and September 2020, stated in an email to Brown, “I saw your email was Abbott, and you had the

logo, but heard you weren’t with Abbott anymore. I was confused.” Rather than allaying the

customer’s confusion and admitting that he was terminated from Abbott on April 13, 2020, Brown

intentionally created further confusion by falsely telling the customer that he had recently taken

military leave from Abbott and, upon his return, Abbott had reassigned him to a new position

within the company.

       109.      One of Abbott’s customer contacts, who Brown contacted using his

justin.brown@abbottdx.com email address and imitation email signature block in an effort to sell

the Bloom Diagnostics COVID-19 diagnostic tests and testing equipment, forwarded Brown’s

emails to several colleagues and explained, “I received the below email from Justin Brown from

Alere/Abbott.”

       110.      The other Abbott customers to whom Brown sent unsolicited, unauthorized emails

likewise were confused about Brown’s affiliation with Abbott and whether the Bloom Diagnostics

COVID-19 diagnostic tests and testing equipment that Brown attempted to sell them were in fact

approved by or affiliated with Abbott.

       111.      Brown’s conduct constitutes a false or misleading representation of fact, as well as

a false designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).




                                                  28
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 29 of 40 PageID #:29




          112.   Brown’s acts were willfully and intentionally committed with knowledge of

Abbott’s exclusive rights and goodwill in Abbott’s registered trademarks and common law

trademarks, as well as with bad faith and intent to cause confusion or mistake and to deceive.

          113.   Brown’s intentional infringement of Abbott’s registered trademarks and common

law trademarks and intent to cause confusion is evidenced, for example, by his repeated use of the

word “we” instead of “I” to imply that he is employed by or otherwise affiliated with Abbott.

Brown’s malicious intent is also evidenced by his multiple false statements in emails and on his

LinkedIn profile that after April 13, 2020, he was reassigned or given a new role or position at

Abbott instead of terminated. Brown’s malicious intent is further evidenced by his false statements

to Abbott customers that he is authorized to sell Abbott products.

          114.   Absent injunctive relief, Abbott has suffered and will continue to suffer great and

irreparable injury, loss, and damage to its rights in Abbott’s registered trademarks and common

law trademarks and the goodwill associated therewith, for which Abbott has no adequate remedy

at law.

          115.   If not restrained, Brown will have unfairly derived and will continue to derive

undeserved income, profits, and business opportunities from his infringement.

          116.   As Brown’s conduct as alleged in this Complaint constitutes a willful violation of

15 U.S.C. § 1125(a), and as Abbott has no adequate remedy at law, Abbott is entitled to injunctive

relief as well as damages (to the extent calculable), and any other remedies provided by 15 U.S.C.

§§ 1116, 1117, and 1118, including costs, reasonable attorneys’ fees, and pre-judgment interest

pursuant to 15 U.S.C. § 1117.




                                                 29
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 30 of 40 PageID #:30




                                           COUNT IV
                            Dilution of Registered Trademark Under
                      Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(c)

          117.   Abbott repeats and realleges Paragraphs 1 through 116 as though fully set forth

herein.

          118.   The Abbott Marks are famous and distinctive within the meaning of 15 U.S.C. §

1125(c).

          119.   Abbott is one of the world’s most recognizable and trusted brands in any industry.

Abbott was recently recognized on the Dow Jones Sustainability Index, one of the most prestigious

global benchmarks for corporate sustainability, as a Global Industry Leader in sustainability for

the seventh consecutive year. Fortune magazine has named Abbott as one of the World’s Most

Admired Companies every year since 1984.

          120.   The Abbott Marks are widely recognized by the general consuming public of the

United States as a designation of source of Abbott’s goods, including COVID-19 diagnostic tests

and testing equipment.

          121.   Since the Abbott Marks have become famous, Brown has utilized marks that are

likely to cause dilution by blurring and/or tarnishing the famous Abbott Marks.

          122.   Brown committed the described conduct deliberately and willfully, with knowledge

of Abbott’s exclusive rights and goodwill in the Abbott Marks, and with knowledge of the

infringing nature of the marks when used in connection with the diverted COVID-19 diagnostic

tests and testing equipment. Brown’s acts have also been committed with bad faith and the intent

to cause confusion or mistake and to deceive. Brown intended to palm off his products as

developed, approved by, or otherwise affiliated with Abbott.

          123.   Brown’s intentional infringement of the Abbott Marks and intent to cause confusion

is evidenced, for example, by his repeated use of the word “we” instead of “I” to imply that he is
                                                 30
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 31 of 40 PageID #:31




employed by or otherwise affiliated with Abbott. Brown’s malicious intent is also evidenced by

his multiple false statements in emails and on his LinkedIn profile that after April 13, 2020, he

was reassigned or given a new role or position at Abbott instead of terminated. Brown’s malicious

intent is further evidenced by his false statements to Abbott customers that he is authorized to sell

Abbott products.

          124.   As Brown’s conduct as alleged in this Complaint constitutes a willful violation of

15 U.S.C. § 1125(c), and as Abbott has no adequate remedy at law, Abbott is entitled to injunctive

relief as well as damages (to the extent calculable), and any other remedies provided by 15 U.S.C.

§§ 1116, 1117, and 1118, including costs, reasonable attorneys’ fees, and pre-judgment interest

pursuant to 15 U.S.C. § 1117.

                                    COUNT V
                                 Cyberpiracy Under
      The Anticybersquatting Consumer Protection Act (ACPA), 15 U.S.C. § 1125(d)

          125.   Abbott repeats and realleges Paragraphs 1 through 124 as though fully set forth

herein.

          126.   Brown’s registration, trafficking in, and use of the domain name abbottdx.com and

email address justin.brown@abbottdx.com constitutes cyberpiracy or cybersquatting in violation

of 15 U.S.C. § 1125(d).

          127.   The Abbott Word Marks are distinctive and were distinctive when Brown registered

the domain name abbottdx.com.

          128.   The domain name abbottdx.com is confusingly similar to the Abbott Word Marks.

The confusion is amplified because consumers of Abbott’s Rapid Diagnostics business unit

recognize “dx” as an abbreviation for the word “diagnostics.”

          129.   In addition, the Abbott Word Marks currently are famous marks and were famous

when Brown registered the domain name abbottdx.com. Abbott is well-known by its customers
                                                 31
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 32 of 40 PageID #:32




for its diagnostics research and development of diagnostic equipment.            The domain name

abbottdx.com is identical or confusingly similar to and dilutive of Abbott’s Word Marks.

       130.    Brown had a bad faith intent to profit from Abbott’s Word Marks, as evidenced by

his use of the abbottdx.com domain name and justin.brown@abbottdx.com email address in

attempting to sell products to Abbott’s customers and profit from those sales.

       131.    Brown’s bad faith intent is evidenced, for example, by his repeated use of the word

“we” instead of “I” to imply that he is employed by or otherwise affiliated with Abbott. Brown’s

bad faith intent is also evidenced by his multiple false statements in emails and on his LinkedIn

profile that after April 13, 2020, he was reassigned or given a new role or position at Abbott instead

of terminated. Brown’s bad faith intent is further evidenced by his false statements to Abbott

customers coupled with attempts to induce those customers to make purchases from him.

       132.    Brown has no trademark or other intellectual property rights in the abbottdx.com

domain name.      Nor does abbottdx.com consist of Brown’s legal name or any other name

commonly used word to identify him. Independent from its confusing similarity to Abbott’s

domain name and appearance as an abbreviation for Abbott Diagnostics, abbottdx.com has no

independent meaning, distinction, or fame.

       133.    As Brown’s conduct as alleged in this Complaint constitutes a violation of 15

U.S.C. § 1125(d), and as Abbott has no adequate remedy at law, Abbott is entitled to injunctive

relief to prevent Brown’s continued use of the domain name abbottdx.com, including any email

addresses at that domain, such as justin.brown@abbottdx.com, cancellation or transfer to Abbott

of the domain name abbottdx.com. Abbott is also entitled to damages (to the extent calculable or

statutorily authorized), and any other remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118,




                                                 32
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 33 of 40 PageID #:33




including costs, reasonable attorneys’ fees, and pre-judgment interest pursuant to 15 U.S.C.

§ 1117.

                                            COUNT VI
                 Violation of the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836

          134.    Abbott repeats and realleges Paragraphs 1 through 133 as though fully set forth

herein.

          135.    Abbott has many trade secrets related to its confidential marketing strategies,

marketing methods, financial information, customer sales lists, pricing methodologies and

approaches, and other data.

          136.    Abbott derives economic value from these trade secrets because they are not known

to Abbott’s competitors, thereby allowing Abbott to gain a competitive advantage in the market

through the strategies and information it invests in developing.

          137.    Abbott maintains these trade secrets as internally confidential by limiting access to

a small number of individuals whose role is critical in the development, analysis, or

implementation of the information.

          138.    Access to this information is not available to Abbott employees who do not have a

business need to access the information, and all individuals accessing the information are subject

to employee agreements containing non-disclosure obligations and other restrictive covenants.

          139.    Brown’s unauthorized solicitations were directed at individuals whose identities

and contact information were acquired via his employment at Abbott. As used and maintained by

Abbott, such sales lists constitute trade secrets.

          140.    Brown used improper means to acquire Abbott’s trade secrets and, at the time of

disclosure, knew or had reason to know that his use of the trade secret was improper and occurred

under circumstances giving rise to a duty to maintain the secrecy of the trade secret pursuant to his


                                                     33
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 34 of 40 PageID #:34




Employee Agreement. Brown’s unauthorized use of that information therefore constitutes willful

and malicious misappropriation of Abbott’s trade secrets.

          141.   Abbott requests that the Court issue an order providing for the seizure of any

property necessary to prevent Brown’s continued propagation or dissemination of Abbott’s trade

secrets, pursuant to 18 U.S.C. § 1836(b). Abbott also seeks injunctive relief to prevent Brown’s

continued misappropriation of Abbott’s trade secrets. Abbott is further entitled to damages (to the

extent calculable) for its actual losses caused by Brown’s misappropriation and for Brown’s unjust

enrichment caused by his misappropriation of Abbott’s trade secrets, along with any exemplary

damages for Brown’s willful and malicious misappropriation authorized by 18 U.S.C.

§ 1836(b)(3).

                                          COUNT VII
                                       Breach of Contract

          142.   Abbott repeats and realleges Paragraphs 1 through 141 as though fully set forth

herein.

          143.   The Employee Agreement is a valid and enforceable contract between Abbott and

Brown.

          144.   Abbott fully performed its obligations under the Employee Agreement.

          145.   Brown has breached Section 6 of the Employee Agreement by failing to return

Abbott’s property and any copies, reproductions, abstracts, or summaries of Abbott’s property

upon his termination from Abbott. Abbott requested that Brown comply with Section 6 of the

Employee Agreement by returning his Abbott laptop and permitting Abbott’s third-party vendor

to conduct a forensic review of his personal computing devices. Brown’s refusal constitutes a

breach of the Employee Agreement.




                                                34
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 35 of 40 PageID #:35




       146.    Brown has also breached Section 8 of the Employee Agreement through his

unauthorized solicitations of Abbott’s customers.     Brown sent emails to individuals whose

identities and contact information were acquired via his employment with Abbott. As used and

maintained by Abbott, such sales lists constitute Abbott’s Confidential Information (as defined in

Section 2(d) of the Employee Agreement) that Brown is contractually bound not to misuse.

Brown’s unauthorized use of Abbott’s Confidential Information constitutes a breach of the

Employee Agreement.

       147.    Brown has also breached Section 9 of the Employee Agreement, in which he agreed

not to participate in, manage, supervise, or provide services to a Competing Business for twelve

months after his termination from Abbott. Upon information and belief, Brown works on behalf

of Bloom Diagnostics and LuminUltra, competitors of Abbott in the development and sale of

COVID-19 diagnostic tests and testing equipment. Brown’s provision of services for Bloom

Diagnostics and LuminUltra constitutes a breach of the Employee Agreement.

       148.    Brown has also breached Section 9 of the Employee Agreement, which prohibits

him from promoting products in competition with Abbott’s products to Abbott’s customers. By

attempting to sell the Bloom Diagnostics and LuminUltra COVID-19 diagnostic tests and testing

equipment to Abbott’s customers, Brown has induced or encouraged those customers not to buy

or to buy fewer of the equivalent device from Abbott in direct breach of the Employee Agreement.

       149.    Section 9 of the Employee Agreement further prohibits Brown from knowingly

inducing or encouraging Abbott customers or covered suppliers to cease, interfere with, or reduce

business activity conducted with Abbott. By attempting to sell the Bloom Diagnostics and

LuminUltra COVID-19 diagnostic tests and testing equipment to Abbott’s customers, Brown has




                                               35
     Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 36 of 40 PageID #:36




induced or encouraged those customers not to buy or to buy fewer of the equivalent device from

Abbott, in direct breach of the Employee Agreement.

          150.   Brown has continuously violated Section 9 his Employee Agreement since his

termination from Abbott on April 13, 2020. As early as April 15, 2020, Brown began unlawfully

soliciting Abbott’s customers.

          151.   Abbott seeks a court order requiring Brown to comply with Sections 6, 8, and 9 of

the Employee Agreement, effective for a twelve-month period after the date of entry of the Order.

          152.   Brown agreed in Section 11 of the Employee Agreement that Abbott is entitled to

such relief because it will face irreparable injury in the event of a breach or threatened breach of

the Employee Agreement. In addition, Brown acknowledged that the length of time of the

restrictive period in Section 9—initially twelve months—would be extended by the length of time

that he violates that section.

                                           COUNT VIII
                                             Fraud

          153.   Abbott repeats and realleges Paragraphs 1 through 152 as though fully set forth

herein.

          154.   Brown committed common law fraud (under Illinois law) against Abbott by lying

about his military leave.

          155.   Brown’s statement that he was taking a military leave was a false statement of

material fact, which Brown knew was false when he made it.

          156.   Brown intended Abbott to rely upon the truth of his false statement.

          157.   Abbott relied upon the truth of Brown’s false statement, paying him $23,749.65 to

which he was not entitled because he did not in fact take a military leave as claimed. Abbott was




                                                 36
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 37 of 40 PageID #:37




damaged in this wrongfully paid amount, which Brown has not repaid to Abbott despite Abbott’s

request that he do so after discovering he did not in fact take military leave as claimed.

          158.   Abbott seeks compensatory damages in the amount of $23,749.65, the damages it

sustained from its reliance on Brown’s false statement of material fact, along with pre- and post-

judgment interest and Abbott’s costs, attorneys’ fees, and expenses in recovering that amount.

                                           COUNT IX
                                        Unjust Enrichment

          159.   Abbott repeats and realleges Paragraphs 1 through 158 as though fully set forth

herein.

          160.   By lying about his military leave, Brown retained a benefit to Abbott’s detriment

in the amount of $23,749.65 in wrongfully issued military leave pay.

          161.   Brown’s retention of that $23,749.65 violates fundamental principles of justice,

equity, and good conscience. Because Brown did not in fact take leave from Abbott in 2019 to

serve in the military, he is not entitled to the $23,749.65 in pay that Abbott provided him pursuant

to that intentional misrepresentation. Abbott did not issue Brown the $23,749.65 for any other

reason than his falsified military leave.

          162.   Beyond the injustice and inequity inherent in retaining a wrongfully paid salary,

Brown’s lies about his military service further violate good conscience by insulting individuals

who actually take military leave and diminishing the sacrifices made by those individuals.

          163.   Brown had no justification for retaining the $23,749.65 that Abbott paid him based

on his lie about taking military leave. Brown performed no work for Abbott nor conferred any

benefit upon the company in exchange for the $23,749.65.




                                                 37
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 38 of 40 PageID #:38




       164.    Abbott seeks restitution of the $23,749.65 that Brown was unjustly enriched for his

falsified military leave, along with pre- and post-judgment interest and Abbott’s costs, attorneys’

fees, and expenses in recovering that amount.

                                    PRAYER FOR RELIEF

       Abbott respectfully requests that the Court find in its favor and against Defendant Justin

Brown and grant Abbott the following relief:

       A.      Issue preliminary and permanent injunctive relief requiring Brown to cease using

the Abbott Marks, including within his email signature block and within the domain name

abbottdx.com and any email addresses with that domain name or confusingly similar domain

names, such as justin.brown@abbottdx.com;

       B.      Issue preliminary and permanent injunctive relief requiring Brown to cease any and

all representations that he is employed by or otherwise affiliated with Abbott, or that he continued

to work for Abbott for any period of time after his termination on April 13, 2020, or that he held

any titles at Abbott that he did not hold—including any such representations on all social media

platforms such as his LinkedIn profile—and inform his current employers, contract partners,

customers, and any Abbott customer that he contacted after April 13, 2020, that he currently is

not affiliated with Abbott and has not been affiliated with Abbott since April 13, 2020;

       C.      Issue preliminary and permanent injunctive relief requiring Brown to deliver to

Abbott the Abbott-issued laptop and any Abbott files or other property in his possession, including

all Abbott confidential information and Abbott trade secret information;

       D.      Issue preliminary and permanent injunctive relief requiring Brown to alert his

current employers and contract partners that he has contractual non-compete, non-disclosure, and

non-solicitation obligations with Abbott that will not expire until twelve months after the date

Brown is enjoined;
                                                38
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 39 of 40 PageID #:39




       E.      Issue preliminary and permanent injunctive relief requiring Brown to cease

competing with Abbott in violation of this Employee Agreement;

       F.      Award Abbott monetary damages to which it is entitled for Brown’s infringement

and willful dilution of Abbott’s registered trademarks up until the date Brown is finally and

permanently enjoined from further infringement and dilution;

       G.      Award treble damages for Brown’s intentional use of a counterfeit trademark;

       H.      Award Abbott monetary damages to which it is entitled as a victim of Brown’s

cyberpiracy up until the date Brown is finally and permanently enjoined from continuing to use

the domain name abbottdx.com and any email addresses registered at that domain name, including

compensatory damages and statutory damages;

       I.      Award Abbott monetary damages to which it is entitled for Brown’s

misappropriation of trade secrets up until the date Brown is finally and permanently enjoined from

further misappropriation;

       J.      Award double damages for Brown’s willful and malicious trade secret

misappropriation;

       K.      Award Abbott monetary damages in the amount of $23,749.65 for Brown’s

fraudulently obtained and unjustly retained military leave pay;

       L.      Award Abbott costs, reasonable attorneys’ fees, and expenses;

       M.      Award Abbott pre- and post-judgment interest on its damages; and

       N.      Award such other and further relief as the Court deems just and equitable.

                                       JURY DEMAND

       Abbott demands trial by jury on all the claims for damages.




                                               39
    Case: 1:20-cv-06211 Document #: 1 Filed: 10/20/20 Page 40 of 40 PageID #:40




Dated: October 20, 2020                      Respectfully submitted,

                                             /s/ Ronald S. Safer
                                             Ronald S. Safer, ARDC #6186143
                                             Louis A. Klapp, ARDC #6303722
                                             Mariangela M. Seale, ARDC # 6293433
                                             Valerie H. Brummel, ARDC #6326641
                                             RILEY SAFER HOLMES & CANCILA LLP
                                             70 W. Madison Street, Suite 2900
                                             Chicago, Illinois 60602
                                             (312) 471-8700
                                             rsafer@rshc-law.com
                                             lklapp@rshc-law.com
                                             mseale@rshc-law.com
                                             vbrummel@rshc-law.com

                                             Attorneys for Plaintiffs Abbott Laboratories
                                             and Abbott Rapid Dx North America, LLC




                                        40
